internal_revenue_service department of the o04 significant index nos 01-0d'2srinston dc contact person telephone number in reference to dat p ra t a1 jan re pension_trust a plan a pension_trust e plan e this is in reply to a ruling_request made on your behalf by your authorized representative with respect to the creation of plan e and its effect on pension_trust a you have asked us whether the establishment adoption and operation of plan e causes pension_trust a to lose its tax-qualification or tax-exemption and whether the method of funding of pension_trust e jeopardizes the tax- exempt status of pension_trust a pension_trust a is a qualified collectively bargained multiemployer defined benefit pension fund the date of the most recent determination_letter of plan a the associated pension_plan is date plan e is a non-qualified employee_benefit_plan established pursuant to sec_3 of the employment retirement income security act of erisa which provides participants with a supplemental benefit intended to offset any restriction caused by sec_415 of the internal_revenue_code_of_1986 ‘the code plan e currently in operation is the benefits payable under plan e are restricted to participants who are receiving benefits under plan a a participant’s benefit under plan e is equal to the amount of ‘such participant's otherwise calculated monthly benefit from plan a less the participant's benefit under plan a as restricted under the plan to satisfy the requirements of sec_415 of the code this benefit amount under plan e is grossed up to include f i c a taxes due so that the benefit amount net of f i c a taxes is the same that the participant would be entitled to without the payment being subject_to f i c a taxation contributions paid to pension_trust e are made pursuant to a collective bargaining agreement the collective bargaining agreement provides that a portion of the pension fund contributions due under the agreement are contributed to pension_trust e with the remainder of the pension fund contribution if any contributed to pension_trust a the agreement language provides that the administrator of plan e determines the amount of the pension fund contribution that is allocated to pension_trust e based on plan e’s funding requirements it is represented that plan e is operated on an unfunded basis and benefits are paid from current contributions rather than from reserves or accumulated assets thus plan e’s funding requirements are the amounts necessary to provide the current month’s plan e benefit payments under the provisions of plan a the assets of pension_trust a cannot be used to provide the benefits of plan e similarly under the provisions of plan e the assets of pension_trust e cannot be used to provide the benefits of plan a sec_3 of erisa defines an excess_benefit_plan as one maintained solely for the purpose of providing benefits for certain plan participants in excess of the limitations imposed by sec_415 of the code without regard to whether the plan is funded sec_401 of the code provides the requirements for qualification of a_trust created or organized in the united_states and forming part of a stock bonus pension or profit sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries sec_401 of the code provides that a_trust shall not constitute a qualified_trust if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 of the code sec_412 of the code provides minimum_funding requirements that must be satisfied in pension plans sec_415 of the code provides limitations on benefits_and_contributions that may be provided under a qualified_trust sec_501 of the code provides that an organization described in sec_401 is exempt from taxation sec_1 -1 b of the income_tax regulations provides that a plan is a single pian if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries because the assets of pension_trust e are not available to pay benefits under plan a and the assets of pension_trust a are not available to pay benefits under plan e plan a and plan e do not constitute a single_plan furthermore the benefits and provisions of plan e do not affect plan a or the amounts of benefits payable from pension_trust a thus the existence of plan e does not affect the tax-qualified status of pension_trust a because the existence of plan e does not affect whether pension_trust a meets the requirements for qualification of sec_401 of the cade the existence of plan e does not affect whether pension_trust a meets the requirements for exemption from taxation of sec_501 of the code thus the existence of plan e does not affect the tax-exempt status of pension_trust a dd if the establishment adoption and operation of plan e was not accompanied by an increase in the pension fund contribution rate under the collective bargaining agreement the method of funding of pension_trust e may cause plan a meet the funding requirements of sec_412 of the code however a_trust does not lose its tax-qualified status merely because the plan of which it is a part fails to meet the minimum_funding requirements of sec_412 thus the method of funding of pension_trust e does not affect the tax-qualified or tax-exempt status of pension_trust a to fail to therefore we hold that the establishment adoption and operation of pian e does not cause pension_trust a to lose its tax-qualification or tax-exemption and the method of funding of pension_trust e does not jeopardize the tax- exempt status of pension_trust a this ruling does not consider the more general issue of pension_trust a's qualified status specifically whether pension_trust a complies with all the code requirements for qualification this letter addresses only the impact if any of the adoption and funding of plan e and pension_trust e on the purportedly otherwise qualified status of pension_trust a this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely b medlor f- james e holland jr manager actuarial group tax_exempt_and_government_entities_division
